Citation Nr: 1729924	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder condition.

2.  Entitlement to service connection for respiratory condition.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for a cervical muscle strain, claimed as a neck condition.

5.  Entitlement to service connection for a right ankle condition, to include as secondary to left ankle osteoarthritis with calcaneal tendonitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1995 to June 1998 and from June 1999 to September 2008, which included service in the Southwest Asia Theater of operations during the Persian Gulf War.    

This matter comes to the Board of Veterans' Appeal (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

During the pendency of this appeal, in a May 2016 rating decision, the RO granted service connection for obstructive sleep apnea with an initial 30 percent rating effective September 27, 2008, and a 50 percent rating from December 23, 2008.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for obstructive sleep apnea.  

The issues of entitlement to service connection for CFS, and right ankle and cervical muscle strain disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from October 2005 to November 2006.  

2.  A bilateral shoulder disability has not been established; symptoms of pain became manifest prior to active service in the Southwest Asia theater of operations.

3.  The Veteran's complaint of respiratory problems has been diagnosed as obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.317 (2016).

2.  The criteria for service connection for a respiratory condition, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for service connection for CFS, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303.  Generally, in order to establish service connection there must be medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran served in the Southwest Asia Theater of operations from October 2005 to November 2006.  Accordingly, he is a "Persian Gulf" Veteran within the meaning of § 3.317. 

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317 (a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Finally, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c). 

Bilateral Shoulder Disability

Service treatment records do not show diagnoses for a bilateral shoulder disability.  In March 1999, the Veteran's enlistment examination showed normal upper extremities.  X-ray results showed no evidence of arthritic inflammatory or traumatic changes and the diagnostic impression was normal shoulders.  In May 2004, the Veteran complained of left shoulder pain over the past six days without trauma.  The assessment was shoulder pain.  In his September 2006 post-deployment health assessment, the Veteran denied symptoms of muscle weakness and swollen, stiff or painful joints.  Records from the William Beaumont Army Medical Center (WBAMC) show that upon evaluation in August 2008, no shoulder abnormalities were noted.  

At a VA examination in December 2008, the Veteran reported that his right shoulder problems started around 2003 or 2004 and he believed it was from lifting.  The clinical evaluation showed no obvious gross external anatomical deformity, derangement, infection, or atrophy.  The VA examiner diagnosis was "normal bilateral shoulder exam for age."  

In a February 2012 statement, the Veteran asserted that his bilateral shoulder condition was a residual from traumatic brain injury (TBI) that occurred in service.  He noted that during his first enlistment, while wrestling and engaging in horseplay with another soldier, he hit the concrete floor and was rendered unconscious.  He asserts that he injuring his shoulders and other ligaments when he fell.  In an April 2012 statement, the Veteran asserted that his shoulder injuries may be the result of a 1999 motor vehicle accident (MVA) during which he sustained a whiplash injury.  In a June 2012 statement, the Veteran indicated that he injured his shoulders in 1997 during which he also sustained a TBI, but did not complain of problems at the time because the other injures were more severe.

Post-VA and private treatment records are negative for a diagnosed disability.  Notably, VA treatment records show the Veteran was involved in a motor vehicle accident in June 2013 and complained of left shoulder pain thereafter.  On evaluation, he was diagnosed with left shoulder pain and suspected soft tissue injury.

At the outset, the Board finds that service connection under 38 C.F.R. § 3.317 is not warranted.  The Veteran served in Southwest Asia from October 2005 to November 2006.  However, the regulations indicate that compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War.  Here, the Veteran has consistently reported and the evidence shows that his complaints of shoulder pain had onset prior to his deployment to the Gulf in 2005 and have continued since that time.  The Board has no reasons to doubt the veracity of the Veteran's statement in this regard.  Furthermore, there is also evidence of a supervening left shoulder injury in 2013 when the Veteran was involved in a car accident.  Moreover, he has not been diagnosed with an undiagnosed illness, nor has he been found to have a medically unexplained chronic multisymptom illness.  

With regard to direct service connection, the weight of the evidence is against the claim.  The medical evidence of record does not show that the Veteran has had a bilateral shoulder disability during the appeal period.  The Board notes that pain alone is not enough to establish service connection.  There must be competent medical evidence of a disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  Service connection for a bilateral shoudler disorder is not warranted.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert.

Respiratory Disability

The Veteran's service treatment records are silent for any treatment of a respiratory disorder.  In a September 2006 post-deployment health assessment, the Veteran denied symptoms of chronic cough, chest pain or pressure, or difficulty breathing.  Chest X-rays showed normal findings with no evidence of active pulmonary disease.  Service treatment records noted exposure to sand/dust during service; however, reports revealed that the Veteran was otherwise in "very good health."  (See November 2006 Service Treatment Record).  An August 2008 WBAMC health record showed no pulmonary symptoms.  Specifically, the lung evaluation revealed normal respiration rhythm and depth; chest was normal to percussion; normal breath sounds and voice sounds; no wheezing; no rhonchi; no decrease in breath sounds; and no prolonged expiratory sounds.  

The Veteran was afforded a VA Gulf War examination in December 2008.  The Veteran reported that he had noticed mild shortness of breath since separation from service.  The physical examination showed no history of chronic obstructive pulmonary disease.  The examiner noted that there was no evidence of an undiagnosed illness or any respiratory condition, other than obstructive sleep apnea.  In May 2015, another examiner reviewed the file and opined that there is no evidence of a current respiratory condition [other than obstructive sleep apnea].  

Additionally, a July 2015 VA chest X-ray showed normal findings with "changes of age."

Based on a review of the evidence, the Board concludes that the record does not present a sound medical basis for concluding that his claimed respiratory disorder is a manifestation of an undiagnosed illness or qualifying chronic disability associated with his Persian Gulf War service.  The December 2008 and May 2015 VA medical examiners have both attributed the Veteran's respiratory symptoms to a known diagnosed illness, namely obstructive sleep apnea.  

Sleep apnea is not among the recognized medically unexplained multi-system illnesses.  The examiners also determined that the respiratory symptoms are not manifestations of an undiagnosed illness and are not otherwise associated with the Veteran's Persian Gulf service.  These opinions are competent and highly persuasive because the examiners reviewed the Veteran's medical records, and considered his medical history, conducted a clinical examination and provided an unequivocal opinion supported with clear reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no other medical opinions to the contrary.  Accordingly, presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.

Turning to the elements necessary to establish service connection on a direct basis, no other diagnosed respiratory disability is shown by competent evidence other than sleep apnea, and the Veteran is already service-connected for sleep apnea.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  Service connection for a respiratory disorder is not warranted.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral shoulder condition is denied.

Service connection for respiratory condition is denied.


REMAND

While the Board regrets the delay, further development is required.

Right Ankle Disability

The Veteran is seeking service connection for a right ankle disability, to include as secondary to his service-connected left ankle osteoarthritis with calcaneal tendonitis.  

Service treatment records show that in December 1997, the Veteran was treated for right ankle, a "blunt trauma/contusion" and a possible sprain.  This injury relates to an in-service incident involving his right ankle being struck by a tire.  In October 2001, radiographic imaging of the right ankle showed a "4.7 mm radiopaque foreign body along inferior aspect of the calcaneus, questionable fracture involving the talus, and no inflammatory or arthritic changes or effusions."  

A September 2008 VA general examination report mentions the October 2001 diagnostic findings related to the right ankle, but offers no medical opinion as to whether a right ankle disability is present.  At a December 2008 VA joint examination; the Veteran stated that he had left ankle problems and not the right ankle.  Thus, the examiner did not provide any findings related to the right ankle.

In his substantive appeal, the Veteran indicated that at the examination he could not raise his toes and was in pain.  He also reported that he believes is right ankle is secondary to his service-connect left ankle disability.  

To the extent that the VA examinations do not provide relevant findings with respect to the right ankle, they are inadequate.  As such, a new VA examination is needed.

Neck Disability

The Veteran is also seeking service connection for a neck disability.  He contends that his neck disability is related to his in-service work activities because he was required to lift heavy items.  

At the December 2008 VA examination, the Veteran's neck condition was diagnosed as a mild function cervical muscle strain.  The examiner noted that he was unable to determine the origin, cause or relationship to service without speculating.  A September 2009 VA general examination noted no significant findings related to the Veteran's neck disability.  The Board finds that the 2008 VA examiner opinion is inadequate.  An examination in which the examiner concludes that he cannot reach a conclusion without resort to speculation without more is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A remand is warranted for a supplemental medical opinion to give appropriate consideration to the Veteran's lay statements regarding the nature and onset of his symptoms. 


Chronic Fatigue Syndrome (CFS)

Service treatment records do not show complaints of chronic fatigue, including during the Veteran's November 2006 Post-Deployment Health Assessment.  A diagnosis of CFS is not noted in the service records.  Post-service treatment records also do not reflect diagnoses of CFS.

The Veteran was afforded a VA Gulf examination December 2008.  He reported that he developed fatigue while in Iraq.  He noticed that he running slower, not keeping up with his platoon or at his usual times on runs.  He also reported loss of motivation to things at home, like shopping.  He denied generalized aches or weakness.  The examiner noted that the Veteran had been recently diagnosed with obstructive sleep apnea but had not received any treatment yet.  Following record review and clinical examination, the examiner opined that the Veteran's symptoms of fatigue and CFS-like symptoms were due to his recently diagnosed sleep apnea.  However, the examiner also stated that CFS could not be diagnosed or absolutely ruled out, without resorting to mere speculation, until the Veteran's sleep apnea is controlled/ treated as the results of loss of REM sleep due to sleep apnea confound the chronic fatigue syndrome symptoms.  

Subsequent to the 2008 VA examination, VA treatment records show treatment for sleep apnea.  Thus, an opinion is needed to determine whether the Veteran does indeed have a diagnosis of CFS.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the nature and etiology of his right ankle and cervical spine disabilities.  The claims file must be made available to and reviewed by the examiner prior to addressing the following: 

a)  Identify any and all right ankle and cervical disabilities.  

b)  Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ankle and cervical spine disabilities had onset in service, or are otherwise related to his military service?

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  In rendering the requested opinions, the examiner is to consider the Veteran's lay statements that he incurred his current neck disability from heavy lifting activities in service.

c)  With respect to any identified right ankle condition, is at least as likely as not that such condition was either proximately caused by or aggravated by the Veteran's service-connected left ankle osteoarthritis with calcaneal tendonitis?

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity for the heart conditions prior to aggravation by the service-connected left ankle disorder.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the nature and etiology of his claimed CFS.  The claims file must be made available to and reviewed by the examiner prior to addressing the following:

a) Does the Veteran meet the diagnostic criteria for CFS?

b) If a diagnosis of CFS is not appropriate, indicate whether the Veteran's symptoms of fatigue are attributable to a known clinical diagnosis.

If the Veteran's symptoms of fatigue are attributable to a known clinical diagnosis, address whether it is at least as likely as not that such diagnosis is related to or had its onset in service.   

c) If the Veteran's symptoms of fatigue are not attributable to a known clinical diagnosis, address whether it is at least as likely as not that his symptoms are an undiagnosed illness resulting from his service in the Persian Gulf? 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.

3.  Thereafter, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


